        Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 1 of 27




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS

________________________________________________
                                                    )
SUSTAINABLE FISHERIES COALITION                     )
3 State Pier                                        )
Gloucester, Mass. 01930                             )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  ) Civil Action No. 21-10204
                                                    )
THE HONORABLE WYNN COGGINS,                         )
in her official capacity as the Acting Secretary of )
Commerce,                                           )
United States Department of Commerce                )
1401 Constitution Avenue, N.W.                      )
Washington, D.C. 20230                              )
                                                    )
      Defendant.                                    )
________________________________________________)


       COMPLAINT AND PETITION FOR REVIEW FOR INJUNCTIVE AND
                       DECLARATORY RELIEF


Dated: February 5, 2021                      Shaun M. Gehan
                                             D.C. Bar No. 483720
                                             The Law Office of Shaun M. Gehan
                                             1101 30th Street, N.W.
                                             Suite 500
                                             Washington, D.C. 20007

                                             Telephone: (202) 412-2508

                                             Attorney for Plaintiff
            Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 2 of 27




                                    I.      INTRODUCTION

       1.      Plaintiff, Sustainable Fisheries Coalition (“SFC”), brings this action to challenge

aspects of the Defendant Secretary of Commerce’s designee National Marine Fisheries Service’s

(“NMFS”) final rule implementing Amendment 8 to the Fishery Management Plan (“FMP”) for

Atlantic Herring (“Amendment 8”). 86 Fed. Reg. 1810, 1890 (Jan. 11, 2021).

       2.      Specifically, Plaintiff challenges the final rule implementing the exclusion of mid-

water trawl (“MWT”) vessels engaged in herring and mackerel fishing in certain waters. Many

SFC participants in the trade association rely in whole or in part on the use of MWT gear to

provide income from these fisheries. Moreover, the waters that will be closed to these vessels

comprise an area which typically accounts for more than thirty percent of the Atlantic herring

and mackerel fisheries’ annual revenues. All members of SFC are injured by Defendant’s

unlawful actions complained of herein.

       3.      MWT gear is the most cost-effective, efficient, and environmentally-friendly

fishing gear used to harvest herring and mackerel, and it is effectively the only gear that can

practicably be used in many of the important fishing areas to be closed to this gear type.

       4.      Amendment 8 is challenged here as being promulgated in excess of the

Secretary’s regulatory authority, without a record basis, in a manner inconsistent with the

standards of reasoned decisionmaking, and in violation of applicable law, including the

Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701-706 and the Magnuson-Stevens Fishery

Conservation and Management Act (“MSA”), as explained in detail below.

       5.      Plaintiff SFC is suffering harm from the Secretary’s unlawful action and will

continue to suffer if not granted the relief requested herein.




COMPLAINT AND PETITION FOR REVIEW                                                    Page 2
             Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 3 of 27




        6.      For these reasons, and as explained below, SFC respectfully asks this Court to

vacate Amendment 8 to the extent requested, remand the rule to the Secretary, grant Plaintiff its

attorneys’ fees and costs, and provide any additional relief as is just and proper.

                                           II.   PARTIES

        7.      Plaintiff SFC is an unincorporated trade association whose participants include

herring fishing, herring processing, and herring wholesale companies located from Maine to

North Carolina, including all companies which own and utilize MWT vessels to harvest Atlantic

herring. These companies are: the fishing vessel Darana R of North Carolina; Lund’s Fisheries,

Inc. of Cape May, New Jersey; Seafreeze Ltd. of North Kingston, Rhode Island; NORPEL and

Nordic Explorer of New Bedford, Massachusetts; Irish Venture, Inc., Cape Seafoods, Inc., and

Western Sea Fishing Co., Inc. of Gloucester, Massachusetts; Ocean Spray Partnership, of South

Portland, Maine; and O’Hara Corporation of Rockland, Maine. Many of its participants earn

significant amounts of annual fishing revenue from the use of MWT for herring and mackerel

fishing in the areas from which they will be excluded by Amendment 8. Since its formation,

SFC has been consistently active in federal herring conservation and management efforts and,

along with its participants, has actively took part in the development of Amendment 8.

        8.      Defendant, the Honorable Wilbur Ross, is the Secretary of the Department of

Commerce. Defendant, by and through his designees at the National Marine Fisheries Service,

undertook the illegal and unauthorized actions which are challenged in this case. Secretary Ross

is sued solely in his official capacity.




COMPLAINT AND PETITION FOR REVIEW                                                     Page 3
            Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 4 of 27




                             III.   JURISDICTION AND VENUE

       9.      This case arises under Magnuson-Stevens Fishery Conservation and Management

Act (“MSA” or “Magnuson-Stevens Act”), 16 U.S.C. §§ 1801-1891d, and the Administrative

Procedure Act, 5 U.S.C. §§ 701-706.

       10.     This Court has jurisdiction over this action pursuant to the Magnuson-Stevens

Act, which provides that “[t]he district courts of the United States shall have exclusive

jurisdiction over any case or controversy arising under” the Magnuson-Stevens Act. 16 U.S.C. §

1861(d). The Magnuson-Stevens Act also provides that actions taken by the Secretary of

Commerce under regulations implementing a fishery management plan shall be subject to

judicial review “if a petition for such review is filed within 30 days after the date on which the

regulations are promulgated or the action is published in the Federal Register, as applicable.” 16

U.S.C. § 1855(f). Defendants published the Amendment 8 Final Rule on January 11, 2021 in the

Federal Register. See 86 Fed. Reg. 1810 (Jan, 11, 2021). Plaintiff SFC filed this Complaint NS

Petition for Review within 30 days of publication of the final rule.

       11.     This Court has subject matter jurisdiction pursuant to 28 U.S.C § 2201 (the

Declaratory Judgment Act); 5 U.S.C. §§ 701-06 (the Administrative Procedure Act’s judicial

review provisions); and 16 U.S.C. §§ 1855(f) & 1861(d) (jurisdiction for actions arising under

the Magnuson-Stevens Act). The relief sought is authorized by 28 U.S.C. § 2201 (declaratory

judgment), 28 U.S.C. § 2202 (injunctive relief), 16 U.S.C. § 1855(f)(1)(B), and 5 U.S.C. § 701-

706.

       12.     This Court also has jurisdiction pursuant to 28 U.S.C. § 1331, which grants the

district courts “original jurisdiction of all civil actions arising under the . . . laws . . . of the

United States.”




COMPLAINT AND PETITION FOR REVIEW                                                     Page 4
           Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 5 of 27




        13.       Venue lies in this Court pursuant to 28 U.S.C. § 1391(b)(2), as a substantial part

of the events giving rise to this action occurred in this district, and 28 U.S.C. § 1291(e)(B), as the

Defendant Secretary of Commerce is an officer of the United States and a substantial part of the

events or omissions giving rise to the claims occurred in this district, and the Plaintiff is a

resident of this district.

         14.      An actual, justiciable controversy exists between the parties within the meaning of

28 U.S.C. § 2201.

         15.      The federal government has waived sovereign immunity in this action pursuant to

5 U.S.C. § 702.

         16.      Plaintiff has exhausted all administrative remedies, the agency action challenged

is final and ripe for review, and, as shown herein, SFC has associational standing to bring these

claims because “(a) its members would otherwise have standing to sue in their own right; (b) the

interests it seeks to protect are germane to the organization’s purpose; and (c) neither the claim

asserted nor the relief requested requires the participation of individual members in the lawsuit.”

Hunt v. Washington State Apple Advertising Comm’n, 432 U.S. 333, 343 (1977).

                              IV.     STATUTORY BACKGROUND

MAGNUSON-STEVENS ACT

        17.       The Magnuson-Stevens Act constituted eight regional fishery management

councils that serve as quasi-legislative bodies charged with developing and recommending

fishery conservation and management measures for federal fisheries managed by the Secretary

and his designees at NMFS. 16 U.S.C. §§ 1852(a) & (h)(1).




COMPLAINT AND PETITION FOR REVIEW                                                      Page 5
          Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 6 of 27




       18.     Councils also concomitantly develop and recommend to the Secretary “proposed

regulations which the Council deems necessary or appropriate for the purposes implementing a

fishery management plan or plan amendment . . . .” Id. § 1853(c).

       19.     All such recommendations must be consistent with the ten National Standards for

Fishery Conservation and Management, including the requirement that such management

measures “prevent overfishing while achieving, on a continuing basis, the optimum yield from

each fishery for the United States fishing industry” and that they be “based upon the best

scientific information available.” See id. § 1851(a)(1), (2).

       20.     Furthermore, when, as in the case of Amendment 8, a Council allocates fishing

privileges among users of different gear types and other beneficiaries, “such allocation shall be

(A) fair and equitable to all such fishermen [and] (B) reasonably calculated to promote

conservation ….” Id. § (4). The Council must also “consider efficiency in the utilization of

fishery resources,” id. § (5), and, “where practicable, minimize costs and avoid unnecessary

duplication.” Id. § (7).

       21.     There are also procedural requirements to which a management council must

adhere. For instance, every FMP or amendment thereto must be accompanied by a “fishery

impact statement,” akin to an environmental impact statement. Id. § 1853(a)(9). This statement

“shall assess, specify, and analyze the likely effects, if any, including the cumulative

conservation, economic, and social impacts, of the conservation and management measures on,

and possible mitigation measures for … participants in the fisheries and fishing communities

affected by the plan or amendment.” Id. (emphasis added).

       22.     While the Secretary may not change a Council’s recommendation, he must

disapprove all or part of an FMP, plan amendment, or its implementing regulations to the extent



COMPLAINT AND PETITION FOR REVIEW                                                  Page 6
          Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 7 of 27




that such recommendations are inconsistent “with the fishery management plan, plan

amendment, this Act and other applicable law.” Id. § 1854(b)(1). “A notice of disapproval shall

specify the applicable law with which the plan or amendment is inconsistent; the nature of such

inconsistency; and recommendations concerning the actions that could be taken by the Council

to conform such plan or amendment to the requirements of applicable law.” Id.


                              V.     FACTUAL ALLEGATIONS

A.     BACKGROUND ON THE ATLANTIC HERRING FISHERY

       23.     The Atlantic herring fishery extends from Cape Hatteras in North Carolina to the

maritime border with Canada, although most herring harvest comes from the waters off New

England south through the northern mid-Atlantic region and seaward to Georges Bank.

       24.     The Atlantic herring fishery, as prosecuted by MWT vessels, is typically

conducted in conjunction with fishing for Atlantic mackerel.

       25.     As a general matter, herring are a more northerly stock, while mackerel tend to be

more abundant in the mid-Atlantic and Southern New England. Thus, the herring fishery is

managed by the New England Fishery Management Council and the mackerel fishery is under

the jurisdiction of the Mid-Atlantic Fishery Management Council.

       26.     However, there is substantial mixing of these stocks throughout these regions, and

nearly all the full-time limited access herring permit holders – at least those that do not fish

exclusively in the Gulf of Maine with purse seine gear – also have mackerel limited access

permits. Of the two fisheries, mackerel is of relatively higher value in the market.

       27.     SFC participants all operate Atlantic herring and mackerel vessels under permits

issued by Defendant and according to regulations promulgated pursuant to the Magnuson-

Stevens Act, 16 U.S.C. § 1801 et seq.


COMPLAINT AND PETITION FOR REVIEW                                                      Page 7
          Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 8 of 27




       28.      The rules governing the herring fishery are included in the fishery management

plan for Atlantic herring, of which Amendment 8 represents the latest major revision.

       29.      The primary conservation tool for managing herring is a cap on total harvest,

which has typically been established for a three-year period. Under the MSA, this quota, or

annual catch limit (“ACL”), must be based on the best scientific information available and set at

a level such that there is a less than a fifty percent likelihood that “overfishing” – harvesting the

stock at too high a rate – does not occur. Generally speaking, ACLs are set by applying the

maximum sustainable rate of harvest to the estimate of the population’s size and reducing that

number to account for scientific uncertainty and vagaries in management.

       30.      Under the herring FMP, the ACL is divided among three management areas:

Area 1, which is the Gulf of Maine and which is further subdivided between the inshore (Area

1A) and offshore (Area 1B) areas; Area 2, which includes nearshore waters of Southern New

England and the entire mid-Atlantic region; and Area 3, the offshore waters of New England and

Georges Bank.

       31.      To prevent overages, fishing in each area is halted when only ninety-two percent

of each area’s quota is projected to have been caught. If overages occur, they must be “paid

back” at 100 percent through reductions in future quotas.

       32.      The herring FMP also includes other management measures, such as limits on the

size of vessels that can be used (no more than 165 feet) and horsepower restrictions. Vessels

must have monitoring systems, report catches, and carry federal fisheries observers when

requested.

       33.      Most herring landed on the U.S. east coast, approximately sixty-seven percent of

average annual catches between 2012-2014, is harvested by larger vessels utilizing mid-water




COMPLAINT AND PETITION FOR REVIEW                                                     Page 8
          Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 9 of 27




trawl gear. These vessels operate either singly or as “pair-trawls,” which involves two vessels

pulling a single net to increase horsepower and catch fish more effectively.

       34.     The other predominant gear-type is referred to as “purse seines,” which account

for about twenty-two percent of landings over the same period. Purse seine vessels operate by

running a net around a school of herring and then closing it up like a draw-string purse. These

vessels operate predominantly, if not exclusively, in the nearshore areas of the Gulf of Maine

(i.e., Area 1A and, to a lesser extent, Area 1B).

       35.     Both methods of harvesting herring and mackerel are efficient, although purse

seines are somewhat less so, according to the Amendment 8 analysis. NMFS, Atlantic Herring

Fishery Management Plan, Amendment 8, Including a Final Environmental Impact Statement

and Initial Regulatory Flexibility Analysis (“Amendment 8 FEIS”), at 515 (May 2019).

       36.     The herring/mackerel fishery is one of the “cleanest” fisheries on the east coast;

only one to two percent of the fish caught are “non-target” species (i.e., not herring or mackerel).

       37.     These gear types (MWT and purse seines) are also considered to be

environmentally friendly in that they are designed to operate without disturbing the sea floor.

       38.     While both MWT gear and purse seines are efficient in capturing herring, purse

seines can fish effectively only in some of the nearshore waters that will be closed to MWT

vessels. Other fishing grounds important to the MWT fleet, such as off the Commonwealth of

Massachusetts, can only be fished by MWT gear because the tides and currents are too strong to

effectively deploy purse seines.

       39.     MWT vessels, however, can only catch herring where and when they are

available, and, at certain times of the year, these fish are only found within areas in which




COMPLAINT AND PETITION FOR REVIEW                                                     Page 9
         Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 10 of 27




Amendment 8 would prohibit MWT fishing. Purse seine catches in the exclusion zone are not

similarly limited by the rule at issue.

       40.     Schools of herring and mackerel migrate widely throughout their range, moving

inshore and off, north and south, east or west, depending on season, water temperature, and food

availability. It is thus important to the successful prosecution of this fishery that vessels be able

to access the herring and mackerel resource when and where it is available in federal waters.

       41.     This has become increasingly challenging over the past two decades as numerous

regulations have been adopted by the New England Council and the Secretary that place

significant and costly restrictions on the fishery overall, and most particularly on the MWT

sector. These restrictions, described below, have made it increasingly difficult, if not impossible

for the fishery to achieve optimum yield from the fishery; that is, the annual allowable catch of

herring determined by the Secretary’s designees at NMFS to be sustainable.

       42.     Measures to reduce bycatch—non-target species which are not kept—in the

fishery include a two-percent limit on the amount of incidental catch of haddock the fishery can

take. Fishing in the relevant herring management area is stopped when the haddock cap is

projected to be reached. This cap was established even though the directed fishery for haddock

takes less than fifty percent of its ACL. The haddock bycatch cap has, in some years, closed the

offshore herring fishery in Area 3 while providing no discernable benefit to the haddock stock.

       43.     There is also a cap on the amount of “river herring” that can be taken in certain

areas. River herring is a generic name for certain anadromous fish species, including alewives,

blueback herring, and shad, which spawn in rivers and live at sea, as do salmon. These caps

have closed important herring fishing grounds in some years.

       44.     Midwater trawlers are subject to other highly restrictive measures.




COMPLAINT AND PETITION FOR REVIEW                                                    Page 10
         Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 11 of 27




       45.     For example, MWT gear cannot be used in Area 1A during the principal fishing

season, June 1 through September 30. Rather, fishing during this lucrative season when demand

for herring as bait in the lobster fishery is high is reserved exclusively to purse seine vessels.

Furthermore, MWTs often cannot access Area 1A when the seasonal restriction lifts on October

1 because there are typically extensive spawning closures in effect at that time.

       46.     Herring vessels operating offshore are also required to have an observer on board

to fish in certain defined areas closed to most fishing to protect groundfish and seafloor habitat.

While midwater trawlers do not impact the sea floor or catch biologically-significant amounts of

the fish these areas protect, they have become de facto closed areas to the MWT sector as it is

allocated very few observer days because its bycatch rates are so low.

       47.     There are also newer restrictions on fish releases, call “slippage,” for MWT

vessels. This is a relatively rare event in which a MWT must release the catch in its net due to

mechanical problems (such as with the pump), sea conditions that make it unsafe to pull a heavy

net alongside the vessel, or when the catch is primarily dogfish (a small shark), which cannot be

pumped. The rules necessitate that a vessel move fifteen nautical miles away from the spot

where slippage occurred. When it applies, this rule significantly increases trip costs because

vessels must burn fuel initiating a new search for fish in other areas.

       48.     Finally, new requirements have just become effective that will require MWT

owners to pay the cost of federal observers aboard their vessels. These costs are significant,

particularly given that herring and mackerel are relative low value, meaning that profit margins

are not large. Such additional costs can tip a trip into unprofitability.

       49.     The cumulative impact of these measures has been to increase operating costs,

decrease efficiency, and most importantly, make it increasingly difficult to harvest the full




COMPLAINT AND PETITION FOR REVIEW                                                   Page 11
         Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 12 of 27




amount of the area quotas, particularly offshore in Area 3 and in Area 2, and attain optimum

yield from the herring fishery.

       50.     Not surprisingly, the effect of conservative management in terms of ACL setting

combined with the increasingly challenging regulatory regime has resulted in a very well-

managed fishery. Fishing mortality rates in the fishery have been well below the target rate for a

substantial period.

       51.     However, contributing to the difficulties facing the MWT sector and the herring

fishery generally, has been a five-year string of what is known as poor “recruitment.”

Recruitment is the amount of young fish entering the population each year. For herring, the

survival of larval fish and growth into young herring is almost entirely dependent on suitable

environmental conditions, such as water temperature, salinity, predation, and food availability.

       52.     As a result of this poor recruitment, the Atlantic herring stock size has declined

despite the low proportion of herring removed annually by the fishery. As a precautionary

measure, NMFS recommended, and the New England Council implemented, an adjustment to

the 2018 quota during the fishing year. The ACL was reduced from 104,800 metric tons (“mt”)

by more than half, to 49,900 mt for that year.

       53.     Then in 2019, Defendant’s designees established a ACL of just over 15,000 mt,

and 11,571 mt for 2020-21. Low allowable harvest levels are likely to prevail for the next few

years as the stock has been declared to be “overfished” (which means that the stock size has

fallen below a threshold level), even though the rates of harvest have been below target levels.

Under the MSA, an “overfished” determination requires implementation of a rebuilding plan.

       54.     In sum, the herring fishery is conservatively managed through a quota system and

is highly responsive to changing biological conditions. In addition, the MWT sector is governed




COMPLAINT AND PETITION FOR REVIEW                                                  Page 12
         Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 13 of 27




by a broad set of regulatory constraints, most of which have little or no conservation benefit.

These measures increase costs and reduce efficiency at the same time that allowable catch levels

are historically low.

B.     DEVELOPMENT OF AND MEASURES IMPLEMENTED BY AMENDMENT 8
       TO THE ATLANTIC HERRING FISHERY MANAGEMENT PLAN

       55.     Amendment 8 to the Atlantic Herring FMP was initiated to consider long-term

harvest strategies for herring that would account for herring’s role as a forage fish.

       56.     That is to say, herring, as a relatively small and abundant schooling fish, serves as

prey for many other fish, marine mammals, and sea birds. It is one of many such important

forage stocks, which also include menhaden, sand lance, bay anchovy, and many other species.

       57.     To accomplish this objective, the Council sought to develop a methodology,

referred to as an “acceptable biological catch” (“ABC”) control rule, for determining annual

catch levels. In theory, over time, setting ACLs based on this control rule should accommodate

both predators that, in part, feed on herring and the fishery, albeit at a lower level than under

current approaches.

       58.     In February of 2015, the New England Council and NMFS published a Notice of

Intent to develop Amendment 8 and prepare an Environmental Impact Statement (“EIS”).

       59.     Following the comment period, the New England Council met in June 2015 to

initiate Amendment 8, such as by adopting a set of goals and objectives.

       60.     At that meeting, the Council voted to expand the amendment’s objectives by

adding to its purposes the goal of “address[ing] localized depletion in inshore waters.”   Thus, as

modified, Amendment 8 was to consider alternatives for addressing the issue of “localized

depletion,” as well as “to account for the role of Atlantic Herring within the ecosystem including




COMPLAINT AND PETITION FOR REVIEW                                                    Page 13
         Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 14 of 27




its role as forage” through the development of a new ABC control rule. The final goal of the

action was to “stabilize the fishery at a level designed to achieve OY.”

       61.     Because the issue of so-called localized depletion had not been considered in the

initial scoping process, NMFS initiated a supplemental scoping period to take public comments.

As the Notice of Intent explained: “In general, localized depletion is when harvesting takes more

fish than can be replaced either locally or through fish migrating into the catch area within a

given time period.” 80 Fed. Reg. 50825, 50825 (Aug. 21, 2015).

       62.      Of note, at the June 2015 meeting, some members of the New England Council

argued that the issue raised by commenters during the initial scoping period, which led to the

expansion of Amendment 8’s goals, was not the scientific question set forth in the supplemental

notice. Rather, they saw the issue as more of a perceived “user conflict”; i.e., a conflict between

the MWT sector and very vocal and determined groups of recreational fishing advocates,

environmentalists, and other marine users who have long been hostile to MWT gear’s use.

       63.     Indeed, most of the restrictions described above were the results of a long-term

advocacy campaign by different interest groups whose anecdotal and often self-interested claims

have been used as justification. Some of the advocates have publicly stated that they believe

MWT gear should be prohibited in the fishery, even though the gear is widely used in sustainable

American fisheries in the North Pacific and in European pelagic fisheries. SFC participants

regularly compete with their European counterparts in herring and mackerel markets when U.S.

quotas are sufficiently high to allow for exporting.

       64.     SFC participants see these long-running efforts, and the management measures

adopted in response to them, as an attempt to make this type of fishing difficult and unprofitable.




COMPLAINT AND PETITION FOR REVIEW                                                   Page 14
         Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 15 of 27




        65.     After debating the proposed expansion of Amendment 8 at the June 2015

meeting, the Council declined to expand the amendment to include addressing ostensible issues

of user conflict. Further, motions to amend the goals to include “shift[ing] effort intensity away

from inshore” and to alter the herring management area boundaries were defeated. Rather, the

Council voted to move forward solely on the issue of localized depletion, as defined above.

        66.     Relying on that record and the Notice of Intent, SFC submitted comments that

specifically declined to address any issues of user conflicts. These comments focused instead on

localized depletion as defined in the Notice of Intent; that is, as a scientific matter.

        67.     However, when the Council met in April 2016 to discuss Amendment 8, and

contrary to the decisions it made in June 2015 and the scope of the issues presented for public

comment in the Notice of Intent, it adopted the following “Problem Statement”:

                Scoping comments for Amendment 8 identified concerns with
                concentrated, intense commercial fishing of Atlantic herring in specific
                areas and at certain times that may cause detrimental socioeconomic
                impacts on other user groups (commercial, recreational, ecotourism)
                who depend upon adequate local availability of Atlantic herring to
                support business and recreational interests both at sea and on shore. The
                Council intends to further explore these concerns through examination
                of the best available science on localized depletion, the spatial nature
                of the fisheries, reported conflicts amongst users of the resources and
                the concerns of the herring fishery and other stakeholders.

Amendment 8 FEIS, at 31.

        68.     The conflation of the scientific issue of localized depletion with socioeconomic

matters of asserted conflicts to support and justify a single set of alternatives made rational

participation in the amendment’s development impossible and allowed decision-makers to avoid

explaining what problem the measures were designed to address.

        69.     Complicating matters further, the specific goal the Council adopted for

Amendment 8 was to “address localized depletion in inshore waters.” Amendment 8 FEIS at 31.



COMPLAINT AND PETITION FOR REVIEW                                                          Page 15
         Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 16 of 27




Ironically, another goal of the amendment is to “stabilize the fishery at a level designed to

achieve optimum yield,” id., although the only measures actually adopted made it difficult, if not

impossible to achieve this legally-required goal.

       70.     NMFS’ and the Council’s scientific advisors were never able to identify whether

or if such a thing as localized depletion, as a matter of biological concern was, in fact, occurring.

       71.     Rather, all the Council’s scientific advisors were able to do, ultimately, was to

develop maps of overlap between the herring/mackerel MWT fishery, other fisheries, and other

marine uses, such as whale watching (which is not an MSA-regulated activity) during particular

months. Due to limited data from many of these other fisheries and uses, the areas analyzed for

this “overlap analysis” are relatively large.

       72.     This analysis, which was the only scientific information available to the Council

and Defendant with respect to the issues of localized depletion and user conflicts, did not

ultimately inform the decisions made. Nor did it show a significant impact on other marine uses

from MWT fishing activity.

       73.     For Amendment 8, the Council developed a suite of localized depletion/user

conflict alternatives, including MWT exclusion zones that ranged from a six-mile closure off

Cape Cod to a 50-mile exclusion zone throughout Areas 2 and 3. One alternative would have

barred MWT from fishing in Area 1A year around, while another would have redrawn the

management area boundaries. Most of these alternatives include sub-options that would, for

instance, make the closure seasonal or year-round.

       74.     The only alternative SFC supported would have reopened the offshore Gulf of

Maine management area, 1B, to fishing in the winter months. As this area comes close to Cape

Ann (Massachusetts) and would have allowed the resumption of the winter herring and mackerel




COMPLAINT AND PETITION FOR REVIEW                                                     Page 16
         Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 17 of 27




fisheries in which that area’s small herring quota could be caught at a time of year when there are

fewer other marine stakeholders utilizing these waters.

       75.     Prior to final action on Amendment 8, Defendant’s designee, the Administrator

for NMFS’ Greater Atlantic Regional Office, Mr. Michael Pentony, in a letter to the Council,

raised a series of concerns about the Draft EIS for Amendment 8, notably its lack of support for

the alternatives being considered to allegedly address user conflicts and/or localized depletion.

       76.     For example, Regional Administrator Pentony noted that Draft EIS failed to

address the uncertainties associated with the assumed benefits of the exclusion zone alternatives

in the amendment.1

       77.     The letter went on to state:

          The Council’s decisions on [the measures to address localized depletion/user
          conflicts] must be based on a clear and rational connection between the
          Council’s stated purpose and need for the amendment, the analysis of the
          alternatives under consideration documented in the DEIS, and the expected
          benefits and costs to the various user groups involved. In addition, the Council
          must clearly identify, acknowledge, and justify policy decisions that may have
          differential impacts on competing user groups. For example, if a preferred
          alternative would restrict midwater trawl vessels but not restrict other gear
          types that also catch herring, the Council must consider the differential
          economic impacts on the different gear types and justify such a choice in light
          of the expected benefits of the action, consistent with the amendment’s goals
          and objectives. Similarly, the Council should consider the degree to which
          alternatives that restrict the herring fishery would provide biological or socio-
          economic benefits to other user groups that balance or outweigh the likely
          negative economic impacts on the herring fishery. In addition, and in light of
          the overlap analysis in the DEIS, the Council should weigh the potential
          benefits to the competing user groups of broad area buffer zone restrictions
          with the potential benefits of smaller discrete area restrictions against the cost
          of each to the herring fishery, and the likelihood that such an approach would
          resolve or mitigate user group conflicts.

Id.


1
  Letter from GARFO Regional Director Michael Pentony to Dr. John F. Quinn, at 1 (July 16,
2018).


COMPLAINT AND PETITION FOR REVIEW                                                   Page 17
         Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 18 of 27




        78.     In the end, the Council crafted a wholly new alternative that was not among the

set of eight alternatives analyzed in the draft environmental impact statement sent out for public

hearings, although it was determined to fall within the range of the alternatives presented.

        79.     This new “hybrid” alternative, referred to as “Alternative 10,” was adopted by the

Council, approved by the Defendant, and reflected in the final rule challenged here. Alternative

10 creates a zone of twelve miles from shore in which only MWT vessels are prohibited from

fishing. This exclusion zone extends from the Canadian border to an area just east of Long

Island and is in effect all year. Additionally, the rule includes a buffer of approximately twenty

miles off Cape Cod and Nantucket Island.

        80.     The final EIS did not make any of the changes suggested as necessary by the

NMFS Regional Administrator. Nor did Defendant provide the “clear and rational connection”

called for by law between the broad area selected and Amendment 8’s purposes or utilize the

only scientific information available to support this decision (the overlap analysis). That analysis

identified many areas and times of the year when little to no overlap occurs. In short, none of the

concerns raised by the agency were lawfully addressed.

        81.     Amendment 8 also adopted a new ABC control rule.

        82.     While SFC does not agree with the choices made in regard to the control rule, it is

not a subject of this action.

        83.     Despite the concerns previously raised by his designee, Defendant approved

Amendment 8 in November 2019. Defendant approved the Amendment 8 final rule, at issue

here, on January 11, 2021.




COMPLAINT AND PETITION FOR REVIEW                                                   Page 18
         Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 19 of 27




C.     AMENDMENT 8 AND ITS ADVERSE AND UNLAWFUL IMPACTS OF ON THE
       MWT HERRING FISHERY

       84.     According to Defendant’s designees’ analysis, the MWT exclusion zone covers

an area from which this sector obtains up to forty-five percent of its annual revenues and is

anticipate “to impact about 30% of total revenue for MWT herring vessels.” Amendment 8

FEIS, at 8.

       85.     Furthermore, to the extent that herring now caught in the exclusion zone can be

“made up” for by increasing effort in offshore waters, the daily fishing vessel operating costs of

such fishing are about double those for fishing within twelve miles according to Defendant’s

analysis. As such, net revenues from the fishery will be significantly reduced.

       86.     In any event, it is unlikely that much of the harvest lost to the MWT sector will be

recouped by fishing offshore because Atlantic herring are highly mobile and can only be found

in the nearshore waters at certain times of the year.

       87.     These adverse impacts are not outweighed by any biological, conservation, social,

or economic benefits that have been identified in the Amendment 8 analyses.

       88.      For instance, as Defendant has conceded, barring of MWT vessels from these

waters constitutes an allocation of the right to fish for herring from this sector, primarily to a

small number of purse seine vessels.

       89.     However, there is no scientific information to suggest that “concentrated harvest”

by purse seine vessels has any different biological impact or impact on “local availability” of

herring than harvest by MWT vessels. In fact, the analysis states that “[t]he method of removal

[by purse seine or MWT] should not be relevant to the evaluation of localized depletion.”

Amendment 8 FEIS Appendices, at AVI-3.




COMPLAINT AND PETITION FOR REVIEW                                                  Page 19
         Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 20 of 27




       90.     Nor is there any evidence that, but for the purse seine fleet and a small number of

bottom-trawl vessels that have been granted exclusive access to all herring within the exclusion

zone, any other user of these marine waters will benefit from the unlawful exclusion zone. All

that analysis was able to show was that the MWT fishery occurred in broadly the same areas at

similar times as other fisheries, recreational angling, and other non-MSA regulated marine uses

such as whale watching. In fact, the analysis showed many areas and times of year, particularly

winter months, where overlap of these activities with MWT fishing was minimal.

       91.     All that Amendment 8 says in terms of benefits is:

          The impacts on predator fisheries and ecotourism of Alternative 10 would
          likely be uncertain, but potentially low positive relative to Alternative 1 [status
          quo]. If removing overlap of the midwater trawl Atlantic herring and predator
          fisheries and ecotourism is a positive outcome for the predator fisheries and
          ecotourism, this alternative would have a positive effect, based on the overlap
          analysis, with its assumptions and limitations (Section 4.1.2.3; Appendix VII).
          If MWT fishing shifts to other times/areas remaining open, there may be
          negative impacts to the degree new overlaps result. If it is replaced by other
          gear types, negative outcomes for predator fisheries may result from overlap
          with these gears.

Id. at 480 (emphasis added).

       92.     Additionally, in terms of biological impacts on herring predators within the

exclusion zone, Amendment 8 states: “[T]his buffer closure could have negative fence effects

that could shift all inshore effort and concentrate it just outside the boundary, if that boundary

happens to overlap an important ocean feature that attracts predators, the impacts could be

intensified, e.g., the Great South Channel.” Amendment 8 FEIS, at 354.

       93.     In other words, if MWT fishing has negative impacts on predator species—

something the analysis did not show—then these impacts are merely shifted, and perhaps

exacerbated, by the exclusion zone. Similarly, so-called “user conflicts” that may or may not be

averted in near shore areas may or may not be newly created in the offshore areas.



COMPLAINT AND PETITION FOR REVIEW                                                    Page 20
         Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 21 of 27




       94.     Yet, despite these conditional, equivocal, and potentially counter-productive

scientific findings, the Council and Defendant determined that the action is “likely” to provide

“overall positive net benefits to society.” Id. at 33.

       95.     Defendant’s determination that the exclusion zone is “likely” to provide net

national benefits is unsupported by the analysis and overlook the findings suggesting that, to the

extent any benefits for inshore predators and user groups exist at all, they will be

counterbalanced by detrimental impacts on offshore predators and users.

       96.     And while only anecdotal information provided by self-interested groups and

individuals supported a finding of so-called “user conflicts,” to the extent any such conflicts

occurred, no other marine user or group of users of these waters is required by Amendment 8 to

modify their operations in any way to alleviate such alleged conflicts.

       97.     In contrast to the speculative and conditional potential benefits for some other

user groups, Amendment 8 recognizes real and substantial harms to the MWT sector of the

herring/mackerel fishery.

       98.     For instance, the Amendment 8 FEIS noted: “With additional fishing restrictions

inside 12 nm and to the east of Cape Cod, it would become more difficult for the fishery to

harvest the Area sub-ACLs.” A8 FEIS at 477. Analysis shows that all the MWT herring catch

in Areas 1A and 1B comes from soon-to-be closed waters. It also shows that a small, but

increasingly important, portion of MWT herring and mackerel catch from Areas 2 and 3 are from

locations into which herring and mackerel seasonally migrate that will be inaccessible under the

rule at issue. Even before these closures, the herring fishery was not catching the full sub-

Annual Catch Limit from these areas in many years. Id. at 477-478.




COMPLAINT AND PETITION FOR REVIEW                                                 Page 21
         Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 22 of 27




       99.     Further, to the extent that some of this lost access can be made-up by increased

fishing effort further offshore, the daily cost of catching those fish is double that of near-shore

fishing. This will reduce net income for the MWT sector.

       100.    In summation, the very real and measurable harms to the MWT sector (along with

the lobster fishery that relies on herring as bait and other offshore fisheries and marine uses that

will face increased MWT effort) cannot be shown to be outweighed by the assumed and potential

low benefits to other near-shore resource users. In other words, Defendant’s finding of positive

“net national benefits” from the exclusion area is not supported by the record.

       101.    Moreover, while Amendment 8’s Problem Statement focused on “concerns with

concentrated, intense commercial fishing of Atlantic herring in specific areas and at certain

times that may cause detrimental socioeconomic impacts on other user groups (commercial,

recreational, ecotourism) who depend upon adequate local availability of Atlantic herring to

support business and recreational interests both at sea and on shore,” Amend. 8 FEIS at 31

(emphasis added), the rule at issue closes broad areas on a year-round basis.

       102.    The strained and unsupported findings by the Council and Defendant to justify the

Amendment 8 exclusion zones demonstrate that this decision was simply a political compromise

by a regulatory body that has, for years, been hectored and cajoled by activists seeking to gain

benefits at the expense of a small and politically weak fishery sector.

       103.    SFC participants have been harmed by the unlawful actions complained of and

will continue to suffer harm if the relief sought is not granted.

                                     CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF
                                (Magnuson-Stevens Act, via APA)

       104.    Plaintiff realleges paragraphs 1 through 103 as if set forth in full herein.



COMPLAINT AND PETITION FOR REVIEW                                                     Page 22
         Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 23 of 27




       105.    The MSA provides that a fishery management regulation shall be set aside if it

fails to conform with 5 U.S.C. §§ 706(2)(A), (B), (C), or (D). See 16 U.S.C. § 1855(f).

       106.    The APA, at section 706(2), proscribes agency action that is:

               (A) arbitrary, capricious, an abuse of discretion or otherwise not in
               accordance with law; (B) contrary to constitutional right, power,
               privilege, or immunity; (C) in excess of statutory jurisdiction,
               authority, or limitations, or short of statutory right; [or] (D) without
               observance of procedure required by law . . . .

       107.    Under the MSA, “[a]ny fishery management plan prepared, and any regulation

promulgated to implement such plan, pursuant to this title shall be consistent with the … national

standards for fishery conservation and management.” Id. § 1851(a).

       108.    The regulations implementing Amendment 8 at issue herein represent

“regulations,” as that term is used in both 16 U.S.C. §§ 1855(f) and 1851(a).

       109.    MSA National Standard 1 states: “Conservation and management measures shall

prevent overfishing while achieving, on a continuing basis, the optimum yield from each fishery

for the United States fishing industry.” Id. § 1851(a)(1).

       110.    MSA National Standard 2 states: “Conservation and management measures shall

be based on the best scientific information available.” 16 U.S.C. § 1851(a)(2).

       111.    “[A] regulation must be based on concrete analysis that permits the Secretary to

‘rationally conclude that his approach would accomplish his legitimate objectives.’” Fishing Co.

of Alaska v. United States, 195 F. Supp. 2d 1239, 1248 (W.D. Wash. 2002) (quoting Parravano

v. Babbitt, 837 F. Supp. 1034, 1047 (N.D. Cal. 1993)). Lacking such analysis, as is the case

here, a regulation runs afoul of National Standard 2.

       112.    MSA National Standard 4 states: “Conservation and management measures shall

not discriminate between residents of different States. If it becomes necessary to allocate or




COMPLAINT AND PETITION FOR REVIEW                                                  Page 23
          Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 24 of 27




assign fishing privileges among various United States fishermen, such allocation shall be (A) fair

and equitable to all such fishermen; (B) reasonably calculated to promote conservation; (C)

carried out in such a manner that no particular individual, corporation, or other entity acquires an

excessive share of such privileges.” Id. (a)(4).

        113.   National Standard 5 states: “Conservation and management measures shall, where

practicable, consider efficiency in the utilization of fishery resources; except that no such

measure shall have economic allocation as its sole purpose.” Id. (a)(5).

        114.   MSA National Standard 7 states: “Conservation and management measures shall,

where practicable, minimize costs and avoid unnecessary duplication.” Id. (a)(7).

        115.   Magnuson-Stevens Act National Standard 8 requires that:

               Conservation and management measures shall, consistent with the
               conservation requirements of this chapter (including the overfishing and
               rebuilding of overfished stocks), take into account the importance of
               fishery resources to fishing communities by utilizing economic and
               social data that meet the requirements of paragraph (2), in order to (A)
               provide for the sustained participation of such communities, and (B) to
               the extent practicable, minimize adverse economic impacts on such
               communities.

Id. (a)(8).

        116.   Amendment 8 violates National Standards 1, 2, 4, 5, 7, and 8, singularly and

collectively, and the APA for, among others, the following reasons:

               A.      The exclusion zone guarantees that the Atlantic herring fishery will be
                       unable to achieve optimum yield on an ongoing basis, as required by
                       National Standard 1, and provides no conservation benefit that can be
                       identified;

               B.      “While National Standard Two does not compel the use of specific
                       analytic methods or require that an agency gather all possible scientific
                       data before acting, the Standard does prohibit an agency from simply
                       creating a rule based on mere political compromise.” Hadaja Inc., v.
                       Evans, 263 F. Supp. 2d 346, 353 (D.R.I. 2003). No scientific information
                       supports findings that Amendment 8’s exclusion zone meets either of the



COMPLAINT AND PETITION FOR REVIEW                                                   Page 24
         Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 25 of 27




                      purposes for which it was established or that it will result in net benefits.
                      Rather, it was imposed to appease a vocal majority. In fact, Defendant
                      failed to rely at all on the scientific information developed in support of
                      the amendment.

              C.      Amendment 8 allocates fishing privileges without fairness or equity, nor is
                      the exclusion zone “reasonably calculated to promote conservation,” all in
                      violation of National Standard 4. For instance, it allocates nearly 100
                      percent of the herring resource in the Area 1A exclusion zone to a small
                      number of purse seine vessels, which engage in the same type of
                      concentrated harvest the rule is meant to discourage. Nor is any rational
                      reason, either economic or conservation, been given for this allocation of
                      fishing privileges.

              D.      The allocation of all fishing privileges within the exclusion zone to less
                      efficient gear types are compounded by the multiple inefficiencies the
                      exclusion zone imposes on the MWT sector. Daily fishing costs beyond
                      12 miles are double that of nearshore fishing, and trip lengths will be
                      increased as these vessels sail past inshore schools of herring to search
                      offshore. Contrary to National Standard 5, there are no offsetting
                      efficiencies gained for the herring vessels allowed to fish within the zone.

              E.      To be compliant with National Standard 7, “supporting analyses for FMPs
                      should demonstrate that the benefits of fishery regulation are real and
                      substantial relative to the added research, administrative, and enforcement
                      costs, as well as costs to the industry of compliance.” 50 C.F.R. §
                      600.340(c) (emphasis added). No such “substantial” benefits have been
                      identified.

              F.      Amendment 8 found that “[t]he impacts on fishing communities of
                      Alternative 10 are likely negative relative to Alternative 1 [no action].”
                      Amendment 8 FEIS, at 481. Defendant failed to meet the obligations
                      imposed by National Standard 8 by failing to utilize the best scientific
                      information available; by taking a “net benefits” approach, which purports
                      to claim benefits of the actions to communities engaged in other marine
                      uses counter-balance impacts on MWT-dependent communities; and,
                      relatedly, failing to consider measures to minimize adverse economic
                      impacts on these fishing communities and to provide for their sustained
                      participation in the fishery.

       117.   For these and other reasons, Defendant acted contrary to law, arbitrarily and

capriciously, and abused his discretion, in violation of the APA and MSA.




COMPLAINT AND PETITION FOR REVIEW                                                  Page 25
         Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 26 of 27




                                SECOND CLAIM FOR RELIEF
                               (Magnuson-Stevens Act, via APA)

       118.    Plaintiff realleges paragraphs 1 through 117 as if set forth in full herein.

       119.    The APA, at section 706(2), proscribes agency action that is “arbitrary,

capricious, an abuse of discretion or otherwise not in accordance with law [or] without

observance of procedure required by law.” 5 U.S.C. § 706(2)(A), (D).

       120.    MSA section 1851(a)(9)(A), as amended, requires that an amendment “assess,

specify, and analyze the likely effects, if any, including the cumulative conservation, economic,

and social impacts, of the conservation and management measures on, and possible mitigation

measures for, participants in the fisheries and fishing communities affected by the plan or

amendment.” 16 U.S.C. § 1851(1)(9)(A).

       121.    Defendant acted in a manner contrary to law, abused his discretion, and was

arbitrary and capricious by failing to provide a lawful fishery impact statement for Amendment

8, particularly by failing to assess the cumulative impacts of all conservation and management

measures on the participants in the Atlantic herring fishery and fishing communities impacted by

Amendment 8.

                                 THIRD CLAIM FOR RELIEF
                                          (APA)

       122.    Plaintiff realleges paragraphs 1 through 121 as if set forth in full herein.

       123.    The APA, at section 706(2), proscribes agency action that is “arbitrary,

capricious, an abuse of discretion or otherwise not in accordance with law [or] without

observance of procedure required by law.” 5 U.S.C. § 706(2)(A), (D).

       124.    An agency action, such as Amendment 8 and its implementing regulations, is

arbitrary and capricious if the agency fails to make a “rational connection between the facts




COMPLAINT AND PETITION FOR REVIEW                                                     Page 26
           Case 1:21-cv-10204-LTS Document 1 Filed 02/05/21 Page 27 of 27




found and the choice made.” Burlington Truck Lines, Inc. v. United States, 371 U.S. 156, 168

(1962).

          125.   Amendment 8 and its implementing regulations are arbitrary and capricious, for,

among other reasons, assuming benefits of the action that are unsupported by the record, relying

on assertions that are contradicted by the record, and overlooking major aspects of the problem

that the exclusion zone was implemented to address. Defendant was arbitrary and capricious,

violated applicable law, and abused his discretion by approving Amendment 8 and its

implementing regulations.

                                    PRAYERS FOR RELIEF

          WHEREFORE, Plaintiff respectfully seeks an Order of this Court:

                 1)     Finding that Amendment 8 and its implementing regulations at issue to be
                        arbitrary and capricious, an abuse of discretion in excess of authority, and
                        not in accordance with law, and therefore unlawful;

                 2)     Enjoining the illegal regulations and remanding Amendment 8 to the
                        Secretary for further proceedings consistent with law;

                 3)     Declaring, pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201,
                        that Amendment 8 and its implementing regulations were promulgated in
                        violation of the APA and MSA for, among others, reasons stated above;

                 4)     Awarding Plaintiff its costs and attorneys’ fees as appropriate;

                 5)     Granting such other relief as is just and proper.

Dated: February 5, 2021                Respectfully submitted,

                                       /s/ Shaun M. Gehan
                                       Shaun M. Gehan (D.C. Bar No. 483720; Maine Bar No.
                                       9380; Mass. Bar No. 654268 (inactive))
                                       The Law Office of Shaun M. Gehan
                                       1101 30th Street, N.W., Suite 500
                                       Washington, D.C. 20007
                                       Telephone: (202) 412-2508;
                                       E-mail: sgehan@gehanlaw.com
                                       Attorney for Plaintiff Sustainable Fisheries Coalition



COMPLAINT AND PETITION FOR REVIEW                                                    Page 27
